Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 12/17/2019, 01/06/2020, 03/05/2021, 04/19/2021, 08/06/2021, 08/10/2021 are attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Morton on August 9, 2021.



*** SEE ATTACHED AMENDMENTS ***

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of integrating communications between a cellular network and an enterprise network.  For example, Grayson (US 10,448,352), discloses a UE mobile device in a cellular small cell network, communicating with an enterprise network comprising edge and border devices, where an MME device receives a request to establish a data connection from the cellular network via an attach procedure.   The MME generates an enterprise identity, registers the enterprise identity, and acquires an IP address for the mobile device for establishing a communication session between the enterprise network and the mobile device through the cellular network.  Similarly, other prior art such as WO 2020/046380 and US 2020/0288424, also describe similar features taught by Grayson as indicated above. However, the prior art does not teach registering, via a cellular termination function, a cellular access point in a network, wherein the registering is based on a Media Access Control (MAC) address and an Internet Protocol (IP) address for the cellular access point and the cellular access point is in communication with a first switch of the network; obtaining, by the cellular termination function, cellular policy information and enterprise policy information for the client based on one or more client identifiers; obtaining, by the cellular termination function, an IP address for the client; and establishing data plane connectivity for the client with the network via the cellular access point, the first switch of the network, and a second switch of the network based, at least in part, on the IP address and the enterprise policy information for the client, wherein the second switch 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0265997 A1 to Gu, directed to fixed mobile convergence of data service over an Enterprise WLAN.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.